Citation Nr: 0713752	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1970 to December 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
RO which, in part, granted service connection for diabetes 
mellitus and assigned a 20 percent evaluation; effective from 
January 16, 2002, one year prior to the date of receipt of 
claim.  38 C.F.R. § 3.400(b)(2) (2006).  By rating action in 
March 2004, the RO assigned an increased rating to 60 
percent, effective from the same date.  A personal hearing in 
Washington, D.C. before the undersigned member of the Board 
was held in August 2005.  The Board remanded the appeal for 
additional development in October 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
diabetes mellitus is manifested by insulin dependence, 
restricted diet, mild peripheral sensory neuropathy, and mild 
non-proliferative retinopathy in the right eye; regulation of 
activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider have not 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
diabetes mellitus, based on an initial determination, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.119, Part 4, including Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an increased rating for 
diabetes mellitus, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's initial 
service connection claim, a letter, dated in February 2003, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was required to substantiate 
his claim on the merits, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the February 2003 letter addressed the 
veteran's original application for service connection.  In 
April 2003, the RO awarded service connection for diabetes 
mellitus.  Therefore, the September 2003 letter served its 
purpose in providing VCAA notice and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for higher initial evaluation 
for his diabetes mellitus.  The RO issued a statement of the 
case in July 2004, providing the veteran with pertinent 
criteria for establishing a higher initial rating.  Thus, the 
Board finds that VA complied with the procedural requirements 
of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  
Id.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  Furthermore, the veteran was afforded 
a VA examination and testified before the undersigned member 
of the Board in August 2005.  Based on the discussion above, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  



Diabetes Mellitus

As indicated above, the veteran was granted service 
connection for diabetes mellitus and assigned a 60 percent 
evaluation under Diagnostic Code (DC) 7913 by rating actions 
in April 2003 and March 2004.  Under that provision of the 
rating code, a 100 percent evaluation is assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
evaluation requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2006).

The Board has reviewed all the evidence of record and finds 
that the current evaluation of 60 percent under DC 7913 
accurately reflects the extent of the veteran's disability 
for the entirety of the rating period on appeal, and that a 
higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 100 
percent, the evidence must show that the veteran's diabetes 
requires more than one daily injection of insulin, restricted 
diet, regulation of activities, episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  While the veteran's condition does require 
insulin and a restricted diet, the evidence fails to show 
that his activities are medically regulated, that he requires 
more than one daily injection of insulin, or that he has 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, progressive loss of weight and 
strength.  

The medical evidence of record shows that the veteran has 
mild peripheral sensory neuropathy and mild non-proliferative 
retinopathy in the right eye; however, the totality of his 
symptoms, including the additional complications would not 
warrant the assignment of an evaluation in excess of 60 
percent if separately evaluated.  That is, his peripheral 
neuropathy is wholly sensory manifested by diminished 
vibratory and tactile sensation in both feet, primarily on 
the right, which would not warrant the assignment of more 
than a 10 percent evaluation under any of the appropriate 
rating codes pertaining to the foot (DCs 8521-8525).  His 
only other additional complication is mild non-proliferative 
retinopathy in the right eye which is not shown to cause any 
impairment of vision.  

On VA examination in May 2006, the examiner noted that the 
veteran's diabetes was not well controlled, but that he 
required only one insulin injection per day.  The veteran 
reported frequent hypoglycemic episodes two to three times a 
week, but denied any related hospitalizations or office 
visits to a healthcare provider.  He did state that his saw 
his doctor one time per month.  He denied any bowel or 
bladder incontinence, or any cardiovascular symptoms.  He 
reported that on occasion his legs gave out, but that he was 
able to walk two miles per day.  Strength was 4/5 in the 
upper extremities and 5/5 in the lower extremities, with full 
range of motion in all extremities.  The examiner concluded 
that the veteran had peripheral neuropathy and diabetic 
retinopathy, as well as frequent diarrhea likely due to 
diabetes, and a superficial skin infection likely due to 
decreased immunocompetence secondary to diabetes.

The evidentiary record also includes numerous VA outpatient 
records, including duplicate reports obtained from the Social 
Security Administration, which showed treatment for various 
maladies from 2001 to the present.  The few clinical findings 
referable to his diabetes mellitus on the various outpatient 
notes were not materially different from those reported on 
the VA examination report.  The records showed that the 
veteran was taking 20 units of insulin in the morning and 5 
units at night for several months in 2003, but has been on a 
single daily injection since then.  The records showed that 
the veteran was unemployable due to his psychiatric 
disability, but that he was still physically active and kept 
himself busy helping friends with odd jobs and building 
maintenance projects, and that he was active in his community 
church.  (See VA December 2003 psychiatric note).  He 
reportedly frequently traveled to visit family in North 
Carolina and was actively involved in caring for his 
grandchildren. (See July 2004 VA outpatient note).  A VA 
examination report in November 2003 showed that he had gained 
15 pounds over the previous year, and that his weight was 
stable.  

In this case, the evidence does not show the symptoms or 
manifestations required under the rating criteria discussed 
above, so as to warrant the next higher rating of 100 
percent.  Furthermore, there have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or more than mild additional complications 
due to his diabetes.  Accordingly, the Board finds that the 
60 percent evaluation assigned for the veteran's diabetes 
mellitus accurately depicts the severity of the condition for 
the entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

An initial evaluation in excess of 60 percent for diabetes 
mellitus, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


